Strout, J.
This case comes before us on exceptions to the charge (the entire charge being made part of the exceptions), and on a motion for new trial. We have carefully examined the charge, and find that it stated the law correctly, and clearly pointed out the legal rights of the parties, and fully protected them. The exceptions therefore must be overruled.
Upon the motion for anew trial. The case shows that defendant, a brother of plaintiff, went to her house to live on or about November 7, 1888, and remained there till about September 13, 1889. There was no agreement in regard to board or labor. In the late winter or early spring, defendant took to plaintiff’s farm, a yoke of oxen,, a horse and four sheep. These animals were kept in plaintiff’s barn and fed from her hay, till they went to pasture on her farm. The sheep remained there till the autumn of 1889 ; the horse till the last of August, 1889 ; and both oxen till after the spring’s work, and one of them till *458November, 1889. From the time defendant went to the plaintiff’s in November, until spring, the only work defendant did for her was the chores about the house and barn, and getting up a portion of the wood for the house. From the spring until early in July, defendant did some work ploughing, and cut a little hay, — one witness says about a ton and a half,— and perhaps some other work. The oxen and horse did some work, apparently not very much. Early in July defendant was taken sick, and for some "weeks required care and nursing, and was unable afterward to perform any labor. All this time he boarded with plaintiff. She says that she did not expect to pay him for work nor charge him for board.
It is apparent that, if harmonious relations had continued, no charge would have been made by either party, the board being-regarded as sufficient compensation for the small amount of labor required or performed.
After defendant left plaintiff’s house, he sued her for "labor of self from November 7, 1888, to April 23, 1889, at twenty dollars per month,” one hundred and seven dollars and seventy-two cents. To this was added three items of cash amounting to five dollar's and sixty-five cents. Plaintiff did not defend, but was defaulted and has paid the judgment. She says she did not think it necessary to defend that suit, that she was informed that Mr. Pike would take care of it. In August, 1889, defendant brought another suit against plaintiff for "labor of self from April 23, 1889, to July 10, 1888, $60 and $10 for use of oxen from March 5, 1889 ; and $12 for use of horse from January 26, 1889. This suit was defended, and the jury rendered a verdict for $21.33.
After judgment in defendant’s first suit against plaintiff, she brought this suit for board, nursing, keep of horse, oxen and sheep, and recovered a verdict for one hundred and eighty-one dollars and thirty-four cents.
There was nothing in defendant’s first suit against plaintiff to show that the price charged included or excluded board, nor that the labor was upon a farm. The kind and amount of service rendered in the time covered by that suit, as disclosed by *459the evidence in this case, would appear to be amply compensated by twenty dollars a month, if the defendant boarded himself. Upon all the evidence, it is the opinion of the court that for this period the plaintiff is entitled to recover for defendant’s board. He had repudiated the apparent understanding which existed while the services were being rendered, and had recovered full compensation for them, if he had boarded himself. Justice requires that he should pay for the board furnished by plaintiff.
For the period covered by defendant’s second suit, from April 23, 1889, to July 10, 1889, the amount of the verdict indicates that the jury deducted board. How much, if anything, was allowed for use of oxen and horse does not appear. If his labor on plaintiff’s farm for nearly three months in summer, was worth only twenty-one dollars in excess of board, twenty dollars a month for doing the chores in winter would appear very large. From early in July, when defendant became sick, until he left in September, he did nothing for plaintiff, and is clearly liable for his board and whatever care and nursing he received.
Plaintiff’s verdict is manifestly too large. To effectuate the evident understanding of the parties, while their relations were friendly, defendant’s labor and the use of his oxen and horse should offset the charge for board, nursing, and the keep of the oxen, horse and sheep. Defendant’s two judgments against plaintiff amount to one hundred and forty-four dollars and fifty-six cents. In these were included cash items amounting to five dollars and sixty-five cents, which left for defendant’s labor and that of his horse and oxen, one hundred and thirty-eight dollars and ninety-one cents. It will be equitable, and undoubtedly in accordance with the understanding of the parties, for the plaintiff to recover that sum for board, nursing, and keep of oxen and horse. She has received ten dollars and sixty-nine cents paid by defendant for her taxes, and this should be deducted. The balance of one hundred and twenty-eight dollars and twenty-two cents she is entitled to recover. If within sixty days after announce*460ment of this decision, plaintiff will remit fifty-three dollars and twelve cents of her verdict, as of its date, the entry will be,

Motion and exceptions overmled;

otherwise,

Motion sustained, and new trial granted.